Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 1 of 12 PageID #: 762




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

NEXON AMERICA INC.


                       Plaintiff,

                v.

UNILOC 2017 LLC, UNILOC USA,            Civil Action No. 19-1096-CFC
INC., UNILOC LUXEMBOURG,
S.A.,


                       Defendants.


Phillip Rovner, Jonathan Choa, POTTER ANDERSON & CORROON, LLP,
Wilmington, Delaware; Allen Wang, David Hayes, Earl Mah, FENWICK &
WEST LLP, San Francisco, California; Charlene Morrow, Min Wu, FENWICK &
WEST LLP, Mountain View, California; Venessa Park-Thompson, FENWICK &
WEST LLP, New York, New York

           Counsel for Plaintiff

Brian Farnan, FARNAN LLP, Wilmington, Delaware; James Etheridge,
ETHERIDGE LAW GROUP, Southlake, Texas

           Counsel for Defendants



                        MEMORANDUM OPINION



June 5, 2020
Wilmington, Delaware
    Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 2 of 12 PageID #: 763




                                                          coLM.CoNNOLLy
                                               UNITED STATES DISTRICT JUDGE

        Nexon America, Inc. brought this declaratory judgment action against

Uniloc 2017 LLC, Uniloc USA, Inc., and Uniloc Luxembourg, S.A. (collectively,

Uniloc). D.I. 7. Nexon America seeks declarations of non-infringement,

unpatentability, and invalidity of U.S. Patent Nos. 6,510,466 (the #466 patent),

6,728,766 (the #766 patent), 6,110,228 (the #228 patent), 6,564,229 (the #229

patent), 6,324,578 (the #578 patent), and 7,069,293 (the #293 patent). D.I. 7 at 1.

Uniloc has moved to dismiss Nexon America's complaint under Federal Rule of

Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and under the first-

filed rule. D.I. 9.

I.      BACKGROUND

        Nexon America is a Delaware corporation that "develops, among other

things, multiplayer online roleplaying games." D.I. 7 ,r,r 2, 16. Uniloc is a "patent-

licensing company," D.I. 7 ,r 17, and Uniloc 2017 holds all "substantial rights, title,

and interest" in the asserted patents, D.I. 10 at 3.

        In 2017, Uniloc entities 1 that did not include Uniloc 2017, brought two

patent infringement lawsuits against Nexon America in the Eastern District of


1
  I used the term "Uniloc entities" because both parties used that term in their
respective briefs. See e.g., D.I. 10 at 4; D.I. 14 at 2.
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 3 of 12 PageID #: 764




Texas. D.I. 10 at 4-5; D.I. 14 at 2. In the first case, Uniloc USA, Inc. v. Nexon

America, Inc., No. 2:17-cv-00281 (E.D. Tex.) (the 281 case), Uniloc entities

asserted the #578, #293, #466, and #766 patents against Nexon America. D.I. 10

at 5; D.I. 14 at 6. The Uniloc entities voluntarily dismissed the 281 case, however,

after the Eastern District of Texas in a separate case, determined that the asserted

claims of the #466 and #766 patents were invalid. Uniloc USA, Inc. v. ADP, LLC,

279 F. Supp. 3d 736, 751 (E.D. Tex. 2017); D.I. 10 at 5-6; D.I. 14 at 6. The

Federal Circuit later affirmed that invalidity decision. Uniloc USA, Inc. v. ADP,

LLC, 772 F. App'x 890, 901, 902 (Fed. Cir. 2019). Other claims of the #466 and

#766 patents remain live. D.I. 14 at 13; D.I. 19 at 4.

      In the second case, Uniloc USA, Inc. v. Nexon America, Inc., No. 2: 17-cv-

00276 (E.D. Tex.) (the #276 case), Uniloc entities asserted the #228 and #229

patents against Nexon America. D.I. 10 at 4; D.I. 14 at 2, 6-7. The Eastern

District of Texas dismissed the 276 case, however, after the Western District of

Washington in a separate case invalidated the #228 and #229 patents, the Federal

Circuit affirmed that invalidity decision, and Uniloc did not file a petition for writ

of certiorari to the Supreme Court for the invalidity decision before its deadline for

filing a petition passed. Uniloc USA Inc. v. Nexon America Inc., No. 2:17-cv-

00277, D.I. 17; Uniloc USA, Inc. v. Big Fish Games, Inc., 320 F. Supp. 3d 1178,

1184, 1186 (W.D. Wash. 2018), aff'd, 777 F. App'x 517 (Fed. Cir. 2019); D.I. 19


                                           2
    Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 4 of 12 PageID #: 765




at 4. 2

          In 2019, Uniloc 2017 sued Nexon Japan and Nexon Korea in the Eastern

District of Texas for infringement of the #578 and #293 patents in Uniloc 2017

LLC v. Nexon Co., No. 2:19-cv-0220 (E.D. Tex.) (the 220 case). D.I. 10 at 6; D.I.

14 at 8. In the 220 case, Uniloc 2017 accuses the software licensing and delivery

system referred to as the "Nexon Launcher" of infringement. D.I. 10 at 6. The

220 case remains pending.

II.       LEGAL STANDARDS

          A.    Declaratory Judgment Jurisdiction

          For a federal court to have subject matter jurisdiction over a declaratory

judgment action, an actual case or controversy must exist. U.S. Const. art. III, § 2,

cl. 1; 22 U.S.C. § 2201. "[T]here is no bright-line rule for determining whether [a

declaratory judgment] action satisfies the case or controversy requirement."

Streck, Inc. v. Research & Diagnostic Sys., Inc., 665 F.3d 1269, 1282 (Fed. Cir.

2012). 3 Instead, the party seeking a declaratory judgment must show that the facts


2
  Uniloc' s deadline to file a petition for writ of certiorari in Big Fish was
December 12, 2019, D.I. 19 at 4, and the Eastern District's notice of dismissal in
the 276 case was issued on December 17, 2019, Uniloc USA Inc. v. Nexon America
Inc., No. 2:17-cv-00276, D.I. 17. Both dates occurred after the parties had
submitted briefing for this motion to dismiss.
3
  In this patent-only case, Federal Circuit law, rather than regional circuit law,
applies to the issue of declaratory judgment jurisdiction. See Xilinx, Inc. v. Papst
Licensing GmbH & Co. KG, 848 F.3d 1346, 1352 (Fed. Cir. 2017) ("Because
Xilinx's declaratory judgment appeal involves only claims of patent

                                             3
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 5 of 12 PageID #: 766



alleged, "under all the circumstances, show that there is a substantial controversy,

between the parties having adverse legal interests, of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment." Medimmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127 (2007).

      A "party seeking a declaratory judgment must establish that jurisdiction

existed at the time the claim for declaratory relief was filed and that it has

continued since." Streck, 665 F.3d at 1282.

      B.     The First-Filed Rule

      Even when declaratory judgment jurisdiction exists, a district court retains

discretion to decline to hear the case. Micron Tech., Inc. v. Mosaid Techs., Inc.,

518 F.3d 897, 903 (Fed. Cir. 2008); see also 28 U.S.C. § 220l(a) ("In a case of

actual controversy within its jurisdiction ... any court ... may declare the rights

and other legal relations of any interested party seeking such declaration, whether

or not further relief is or could be sought." (emphasis added)). The Federal Circuit

"prefer[s]" that district courts decline to hear a declaratory judgment action if a

"first-filed case" involves the same subject matter as the declaratory judgment




noninfringement, 'we apply Federal Circuit law because the jurisdictional issue is
intimately involved with the substance of the patent laws."'); Grober v. Mako
Prods., Inc., 686 F.3d 1335, 1345 (Fed. Cir. 2012) ("[W]e apply Federal Circuit
law because the jurisdictional issue is 'intimately involved with the substance of
the patent laws."').

                                           4
Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 6 of 12 PageID #: 767




action. 4 Genentech, Inc. v. Eli Lilly & Co., 998 F.2d 931, 937 (Fed. Cir. 1993),

abrogated on other grounds by Wilton v. Seven Falls Co., 515 U.S. 277 (1995).

Thus, under Federal Circuit law, district courts should generally favor the forum of

the first-filed case "unless considerations of judicial and litigant economy and the

just and effective disposition of disputes, require otherwise." Id. Such

considerations may include "the conve1?-ience and availability of witnesses, or

absence of jurisdiction over all necessary or desirable parties, or the possibility of

consolidation with related litigation, or considerations relating to the real party in

interest." Id.

III.   DISCUSSION

       Uniloc argues that Nexon America's entire complaint should be dismissed

for lack of subject matter jurisdiction because no case or controversy exists

between the parties. D.I. 10 at 1. Uniloc also contends that "Nexon America's

claims involving the [#]578, and [#]293 patents should be dismissed ... under the

first-filed case rule" because Uniloc has already asserted those patents against

Nexon Korea and Nexon Japan in the 220 case. 5 D.I. 10 at 9.


4
  "In patent cases, application of the first-filed rule is governed by Federal Circuit
law." In re Mobile Telecommunications Techs., LLC, 243 F. Supp. 3d 478,483
(D. Del. 2017).
5 Uniloc also argued in its briefing that the claims based on the #228 and #229

patents should be dismissed under the first-filed rule because those patents were
asserted in the 276 case. D.I. 10 at 2. This argument, however, is now moot
because the Eastern District has dismissed the 276 case.

                                           5
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 7 of 12 PageID #: 768




      A.     The #466 and #766 patents

      Uniloc argues that Nexon America's claims involving the #466 and #766

patents should be dismissed for lack of a case or controversy "because, at the time

Nexon America filed its declaratory judgment complaint, the claims of the [#]466

and [#]766 patents that had been asserted against Nexon America [in the 281 case]

had been held invalid by the district court in an opinion affirmed by the Federal

Circuit." D.I. 10 at 9. Nexon America counters that a case or controversy exists

because other claims of the #466 and #766 patents remain live and it "is entitled to

pursue this action until such a time as either these patents are disposed of in their

entirety, or Uniloc covenants not to assert the remaining claims." D.I. 14 at 13. I

agree with Nexon America.

      The Federal Circuit has held that "[i]f a party has actually been charged with

infringement of [a] patent, there is, necessarily, a case or controversy adequate to

support jurisdiction at that time." Benitec Australia, Ltd. v. Nucleonics, Inc., 495

F.3d 1340, 1344 (Fed. Cir. 2007) (emphasis removed) (alterations and citation

omitted). Moreover, the Federal Circuit has found declaratory judgment

jurisdiction where the defendant had "engaged in a course of conduct that

show[ed] a preparedness and willingness to enforce its patent rights." SanDisk

Corp. v. STMicroelectronics, Inc., 480 F.3d 1372, 1383 (Fed. Cir. 2007).

      Here, Uniloc has previously charged Nexon America with infringement of


                                           6
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 8 of 12 PageID #: 769




the #466 and #766 patents and Uniloc's behavior has shown a willingness to

further assert its rights in those patents. Uniloc asserted the #466 and #766 patents

against Nexon America in the 281 case in 2017. Although Uniloc terminated that

case, it has not covenanted not to assert the remaining claims of those patents

against Nexon America. Uniloc has also recently sued Nexon America for

infringement of other patents in multiple cases. Uniloc has thus demonstrated a

willingness to assert its patents against Nexon America through multiple

simultaneous lawsuits. Nexon America can reasonably suspect that Uniloc may

assert the remaining claims of the #466 and #766 patents against it, and declaratory

judgment jurisdiction exists for those claims.

      B.     The #228 and #229 patents

      Because the W estem District of Washington invalidated the #228 and #229

patents, the Federal Circuit affirmed that decision, and Uniloc did not file a petition

for writ of certiorari to the Supreme Court before its deadline to file a petition

passed, I will dismiss Nexon America's claims as to those two patents.

      C.     The #578 and #293 patents

      Uniloc argues that Nexon America's claims based on the #578 and #293

patents "should be dismissed for lack of jurisdiction and under the first-to-file

rule." D.I. 10 at 9.




                                           7
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 9 of 12 PageID #: 770




              1.     Declaratory Judgment Jurisdiction

       Uniloc argues first that no case or controversy exists between it and Nexon

America because, after dismissing the 281 case in which Uniloc had asserted the

#578 and #293 patents, Uniloc re-filed its suit for infringement of the #578 and

#293 patents against Nexon Japan and Nexon Korea, not Nexon America,

evidencing an intent to pursue those entities only. D.I. 10 at 9. I disagree. Uniloc

has already charged Nexon America with infringement of these patents in the 281

case and has failed to agree to not assert the patents against Nexon America in the

future. Also, as explained above, Uniloc' s behavior indicates a general

preparedness and willingness to continue to assert its patent rights. I thus find that

declaratory judgment jurisdiction exists for the claims that are based on the #578

and #293 patents.

              2.     The First-Filed Rule

       Uniloc next argues that "even if there were declaratory judgment jurisdiction

over claims involving the [#]578 and [#]293 patents, there is already a first-filed

case in the Eastern District of Texas," namely, the 220 case against Nexon Japan

and Nexon Korea. D.I. 10 at 10. Although I agree with Uniloc that the 220 case is

the first-filed action for these patents, I will not apply the first-filed rule here

because the Eastern District does not have venue over Nexon America and Nexon

America is a desirable, if not necessary, party to that case and will not consent to


                                             8
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 10 of 12 PageID #: 771




venue in the Eastern District. Futurewei Techs., Inc. v. Acacia Research Corp.,

737 F.3d 704, 708 (Fed. Cir. 2013) (noting that an exception to the first-filed rule

exists when there is an the "absence of jurisdiction over all necessary or desirable

parties."); Fed. R. Civ. P. 19(a)(3) ("If a joined party objects to venue and the

joinder would make venue improper, the court must dismiss that party.").

      Under 28 U.S.C. § 1400(b), a patent case may only "be brought in the

judicial district where the defendant resides, or where the defendant has committed

acts of infringement and has a regular and established place of business." 28

U.S.C. § 1400(b) (2012). Nexon America is a Delaware corporation and thus it

does not reside in Texas. TC Heartland LLC v. Kraft Foods Grp. Brands LLC, 137

S. Ct. 1514, 1521 (2017) (holding that domestic corporations "reside" only in their

state of incorporation). Accordingly, for venue to lie in the Eastern District, Nexon

America must have committed acts of infringement and must have a regular and

established place of business in the Eastern District. It is undisputed, however, that

Nexon America "has no employees, agents, game servers, ... bank accounts, local

telephone number, inventory or infrastructure, interaction with customers or users

through localized customer support, ongoing contractual relationships, or targeted

marketing efforts in the Eastern District of Texas." D.I. 14 at 7. Thus, the Eastern

District lacks venue over Nexon America.

      It is also fair to say that Nexon America is a desirable if not necessary party


                                          9
 Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 11 of 12 PageID #: 772




to the 220 case because, as Nexon America's unrebutted sworn declarations

establish, Nexon America alone developed and manufactures the accused Launcher

technology. D.I. 14 at 5; D.I. 15 ,-r 3; D.I. 15 ,-r 4. Uniloc asserts that "Nexon Japan

is known to have developed Nexon Launcher," but in support of that assertion it

cites only (1) a third-party webpage from "windowsbullentin.com" that lists Nexon

Japan as the developer and (2) a terms-of-use page on the Nexon website that

presents an agreement between a user and "[Nexon Japan] and its subsidiaries and

affiliates." D.I. 10 at 3; D.I. 11 ,-r 3. Such evidence does not establish that Nexon

Japan developed and manufactures the Launcher as opposed to Nexon America.

The third party website appears to have no link to Nexon. And the terms-of-use

agreement lists Nexon Japan as well as other subsidiaries such as Nexon America;

plus, the agreement does not state that Nexon Japan developed the Launcher

technology. Uniloc also asserts that "Nexon Korea is claimed to be the publisher

ofNexon Launcher," but in support of that assertion it cites only a security

warning that lists Nexon Korea as the "Publisher." D.I. 10 at 4; D.I. 11 ,-r 4.

Nexon America credibly counters that the "Publisher" notice on the installing

screen is the digital signature used for security, and that "[b]ecause Nexon America

is in the Nexon corporate family, it currently uses the security key and digital

certificate provided by Nexon Korea, [but the key] is not part of the accused

Launcher." D.I. 14 at 6.


                                          10
Case 1:19-cv-01096-CFC Document 22 Filed 06/05/20 Page 12 of 12 PageID #: 773




IV.   CONCLUSION

      For the reasons discussed above, the Court has subject matter jurisdiction

over Nexon America's declaratory judgment claims for the #466, #766, #578, and

#293 patents; Nexon America's claims as to the #228 and #229 patents are moot

because those patents have been invalidated; and the first-filed rule does not

warrant dismissal ofNexon America's claims that are based on the #578 and #293

patents. I will therefore deny Uniloc's motion to dismiss Nexon America's claims

that are based on the #466, #766, #578, and #293 patents, but I will grant Uniloc's

motion to dismiss the claims that are based on the #228 and #229 patents.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                         11
